DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on October 14, 2021. Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,476,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Prior Arts Made of Record

The closest prior art of record publication to Li et al. (US 2010/0125594 A1) discloses method and system improves the performance of  string search algorithms in computers by using a carefully chosen dictionary of variable-length grams based on their frequencies in the string collection. A dynamic programming algorithm for computing a tight lower bound on the number of common grams shared by two similar strings in order to improve query performance is disclosed. A method for automatically computing a dictionary of high-quality grams for a workload of queries. Improvement on query performance is achieved by these techniques by a cost-based quantitative approach to deciding good grams for approximate string queries. An approach for answering approximate queries efficiently based on discarding gram lists, and another is based on combining correlated lists. An indexing structure is reduced to a given amount of space, while retaining efficient query processing by using algorithms in a computer based on discarding gram lists and combining correlated lists (see abstract).
Prior art publication to Su et al. (US 2016/0188619 A1) discloses a method, system, and programs for providing enhanced query term suggestions. Candidate query 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art fails to tech or fairly suggest generating, by one or more processors, a first binary code using a binary locality sensitive hashing of k-grams in the input string, wherein features used to generate the first binary code comprise a similarity coefficient of strings of characters in the input string, unique characters of the input string, and a length of the input string, and wherein the binary locality sensitive hashing on the k-grams in the input string is derived from a first set of bi-grams in the input string, a second set of bi-grams in the input string, and a quantity of intersecting bi-grams from the first set of bi-grams and the second set of bi-grams; storing, by one or more processors, the first binary code and the input string in a database; in response to receiving a search request for a particular string, generating, by one or more processors, a second binary code using a binary locality sensitive hashing on the particular string; searching, by one or more processors, the database using the second 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	November 19, 2021